Citation Nr: 0920236	
Decision Date: 05/29/09    Archive Date: 06/08/09

DOCKET NO.  95-13 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Dr. Miguel Cubano


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The appellant served on active duty for training from 
February 1, 1976 to May 17, 1976.  

This appeal arises from a December 1994 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico.  

The Board of Veterans' Appeals (Board) issued a decision 
denying the claim in September 1996.  The appellant appealed 
to the United States Court of Appeals for Veterans Claims 
(known as the United States Court of Veterans Appeals prior 
to March 1, 1999) (hereinafter, "the Court").  The Court in 
a Memorandum Decision in April 1998 vacated the September 
1996 decision and remanded the claim to the Board.  In 
October 1998, the Board remanded the claim.  It was returned 
to the Board and the Board issued a decision in May 2001 
denying the claim.  The Court vacated the May 2001 decision 
in January 2003 and again ordered the claim remanded.  The 
Secretary of VA appealed that decision to the United States 
Court of Appeals for the Federal Circuit (Federal Circuit).  
The Federal Circuit vacated the Court's decision, and in 
August 2004, the Court issued another Order.  This was 
appealed to the Federal Circuit, and in March 2008, the 
Federal Circuit ordered that the judgment of the Court be 
summarily affirmed.  The claim has now been returned to the 
Board for it to comply with the actions ordered by the Court 
in August 2004.  

The Board remanded the appellant's claim in November 2008 as 
per the instructions of the Court.  The actions ordered have 
been completed.  Stegall v. West, 11  Vet. App. 268 (1998).  





FINDINGS OF FACT

1.  The appellant's only period of verified active duty is 
from February 1, 1976 to May 17, 1976.  

2.  The evidence of psychiatric symptoms first appears in 
November 1984 records of private hospitalization.  


CONCLUSION OF LAW

An acquired psychiatric disorder was not incurred or 
aggravated on active military service.  38 U.S.C.A. § 1110, 
1112 (West 2002); 38 C.F.R. § 3.303 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board must first address VA's duty to notify and assist 
claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008).  

In November 2008, the Board remanded the appellant's claim to 
ensure she was properly notified of VA's duty to notify and 
assist claimants.  A letter was sent to the appellant in 
January 2009.  The letter set forth how VA could assist her 
in developing her claim, what evidence was needed to support 
her claim, and informed her of the criteria for rating claims 
and assigning effective dates.  The appellant did not 
respond.  Her claims were readjudicated and she was issued a 
supplemental statement of the case in May 2009.  

The appellant's private and service medical records have been 
obtained and associated with the claims folder.  A hearing 
was held and testimony was heard from her physician.  A VA 
examination was conducted.  

As is documented in detail in the May 2000 supplement 
statement of the case, extensive efforts have been made to 
verify all active periods of the appellant's military 
service.  The Board is unaware of any other avenues or 
possible sources which could verify any periods of active 
service.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

Service Connection 

After reviewing the claims folder, the Board has concluded 
that service connection must be denied as the evidence does 
not demonstrate the appellant had symptoms of a psychiatric 
disorder in active service.  The relevant word in this case 
is "active."  While the appellant was in the United Stated 
Army Reserves for many years and there are service treatment 
records of psychotic symptoms, they were not during her only 
period of verified active service.    

To establish service connection for a claimed disability, the 
facts as shown by evidence must demonstrate that a particular 
disease or injury resulting in current disability was 
incurred during active service or, if preexisting active 
service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 
(West 2002).  

The term "active service " includes active duty, any period 
of active duty for training during which the individual 
concerned was disabled or died from a disease or injury 
incurred or aggravated in the line of duty, and any period of 
inactive duty for training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in the line of duty.  38 U.S.C.A. § 101 (24).  

The term "active duty" means full-time duty in the Armed 
Forces, other than active duty for training.  The term 
"active duty for training" means full-time duty in the Armed 
Forces performed by Reserves for training purposes.  The term 
"inactive duty training" means duty (other than full-time 
duty) prescribed for Reserves by the Secretary concerned, or 
any other provision of the law; and special additional duties 
authorized for Reserves by an authority designated by the 
Secretary concerned and performed by them on a voluntary 
basis in connection with the prescribed training or 
maintenance activities of the units to which they are 
assigned.  38 U.S.C.A. §101 (West 1991); 38 C.F.R. § 3.6 
(1994).  

The only verified period of active service is the appellant's 
period of active duty for training from February 1976 to May 
1976.  

The claims folder includes translation of records from Hato 
Rey Psychiatric Hospital dated in November 1984.  Those 
records indicate the appellant was admitted, having auditory 
hallucinations and being unable to sleep.  Bipolar disorder 
was diagnosed.  This is the earliest record of the disability 
at issue.  As there is no competent evidence showing the 
appellant was on active duty or active duty for training at 
this time, however, there is no basis for concluding the 
disability was incurred in service.  

Thereafter, there is no competent evidence showing the 
appellant had any later periods of active duty or active duty 
for training, and since the disability at issue is a disease 
process rather than an injury, there is no basis for 
considering whether the disability was aggravated by service 
for purposes of establishing service connection.  The law is 
clear that service connection benefits for those on inactive 
duty training (i.e., not on active duty/active service or 
active duty for training) are limited to those with 
impairment from injuries incurred or aggravated in the line 
of duty during such service.  Thus, the erratic behavior 
observed on a period of inactive duty for training in 
November 1985, and when the appellant had her quadrennial 
examination in September 1989, does not form a basis for 
establishing service connection.  

Under the circumstances described above, a basis upon which 
to establish service connection has not been presented, and 
the appeal must be denied.  



ORDER

Service connection for an acquired psychiatric disorder is 
denied. 


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


